Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 8/24/2022.
Claim(s) 16-27 is/are pending.
Applicant’s addition of new claim(s) 19-27 is acknowledged.
Claim(s) 16-18 is/are amended.	
Response to Arguments
Applicant's arguments filed 8/24/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 12, that SCHMÜDDERICH does not disclose the amended limitations of the independent claims, “wherein the extent corresponds to one or more of: a duration of the driving maneuver of the target vehicle, a start time of the driving maneuver of the target vehicle, or an end time of the driving maneuver of the target vehicle.”
However, as stated below in the 35 USC 103 section of this Office action, SCHMÜDDERICH in combination with SUN teach all of the limitations of the pending claims, wherein SUN is relied upon to teach the amendments, “wherein the extent corresponds to one or more of: a duration of the driving maneuver of the target vehicle, a start time of the driving maneuver of the target vehicle, or an end time of the driving maneuver of the target vehicle.”
Drawings
Drawing corrections have been approved. Drawing objections of the most recent Office action have been removed.
Specification
Specification corrections have been approved. Specification objections of the most recent Office action have been removed.
Claim Objections
Applicant’s amendments have created claim objections. Claims 17, 22-24 are objected to because there is an unneeded comma at the end of claim 17 immediately before the period. 
Claim Rejections - 35 USC § 112
Rejection under 35 USC 112(b) of the most recent Office action has been removed due to Applicant’s amendments. 
Double Patenting
The nonstatutory double patenting rejections of the most recent Office action have been removed due to Applicant’s timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMÜDDERICH et al. (US 2016/0325743 A1), hereafter referred to as SCHMÜDDERICH, in view of SUN et al. (US 2019/0129436 A1), hereafter referred to as SUN.
Regarding claim 16, SCHMÜDDERICH teaches a method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle (“The invention also regards a respective driver assistance system executing such method, a vehicle including such driver assistance system as well as the program storage medium and a respective program”, para. 0003), the method comprising: 
obtaining an extent of the driving maneuver of the target vehicle (“FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle)…As shown in FIG. 1 data 10 related to (or describing) a traffic environment of the host vehicle is acquired from one or more sensors, 6.1, 6.2, 6.3”, para. 0033, “data 10 containing the information about the traffic environment of the ego vehicle E is supplied to the prediction system 2. In addition the data 10 is supplied to memory 18 so that the observed behavior of the target vehicle A is known to the system”, para. 0105, see “target object vehicle”, Fig. 2 and Fig. 4, see also “actual trajectory”, para. 0112-0113);
obtaining the prediction of the driving maneuver of the target vehicle (“FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle) and including a global scene context (GSC) unit 3”, para. 0033, see also “predicted trajectory”, para. 0113); and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver (“a mismatch between the real behavior and the predicted behavior is determined”, para. 0105, “a comparison between the context-based prediction result and the actual behavior of target vehicle A shows a mismatch”, para. 0109, “On the other side the prediction system 2 supplies the prediction result or prediction results to the system evaluator 20 so that inside system evaluator 20 a comparison for estimating quality of the prediction can be carried out. The comparison result is then fed back to the modulation signal converter 13”, para. 0106).
SCHMÜDDERICH does not explicitly teach wherein the extent corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or 
an end time of the driving maneuver of the target vehicle; and
wherein the vehicle comfort metric is determined based on a delay between a start of the driving maneuver and a first prediction of the driving maneuver.
However, SUN teaches a system and method for real world autonomous vehicle trajectory simulation, comprising:
wherein an extent of a driving maneuver corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or 
an end time of the driving maneuver of the target vehicle; and
wherein a vehicle comfort metric is determined based on a delay between a start of the driving maneuver and a first prediction of the driving maneuver (“autonomous vehicle trajectory simulation system 202 can be configured to include or connect with a plurality of trained prediction models 180 used to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario….The plurality of trained prediction models 180 can be parameterized models, which may be configured or trained using either (or both) real-world input provided by the data collection system 201 or randomized variables….In some implementations, the trained prediction models 180 may include modeling of the transport time delay between a stimulus and the simulated driver's control response. In some implementations, this delay may represent the time necessary for the driver to sense a stimulus, process it, determine the best corrective action, and respond”, para. 0022, see also para. 0003-0004).
All the components are known in SCHMÜDDERICH and SUN. Both teach models configured to improve occupant comfort, wherein the models are updated based on a comparison between an extent of a driving maneuver and a prediction of the driving maneuver. SUN further teaches wherein the extent comprises a start time of the driving maneuver (“driver's control response”, para. 0022), and wherein the model is trained based on a delay between a start of the driving maneuver and a first prediction (“time delay between a stimulus and the simulated driver's control response”, para. 0022). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of SCHMÜDDERICH with the teachings of SUN such that the “quality of the prediction” (para. 0106) of SCHMÜDDERICH is determined based on a “transport time delay” (para. 0022), as taught by SUN. The motivation for doing so would be “for the purpose of establishing a traffic simulation with high fidelity” and “[t]o eliminate the gap between simulated trajectories and actual trajectories of vehicles driven by human drivers under a similar situation” (para. 0004), as taught by SUN. 

Regarding claim 17, SCHMÜDDERICH teaches a computer product comprising a non-transitory computer readable medium having stored thereon a program that, when executed on a computer, a processor, or a programmable hardware component (“The invention also regards a respective driver assistance system executing such method, a vehicle including such driver assistance system as well as the program storage medium and a respective program”, para. 0003, see also claim 17), carries out the acts of:
obtaining an extent of the driving maneuver of the target vehicle (“FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle)…As shown in FIG. 1 data 10 related to (or describing) a traffic environment of the host vehicle is acquired from one or more sensors, 6.1, 6.2, 6.3”, para. 0033, “data 10 containing the information about the traffic environment of the ego vehicle E is supplied to the prediction system 2. In addition the data 10 is supplied to memory 18 so that the observed behavior of the target vehicle A is known to the system”, para. 0105, see “target object vehicle”, Fig. 2 and Fig. 4, see also “actual trajectory”, para. 0112-0113); 
obtaining the prediction of the driving maneuver of the target vehicle (“FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle) and including a global scene context (GSC) unit 3”, para. 0033, see also “predicted trajectory”, para. 0113); and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver (“a mismatch between the real behavior and the predicted behavior is determined”, para. 0105, “a comparison between the context-based prediction result and the actual behavior of target vehicle A shows a mismatch”, para. 0109, “On the other side the prediction system 2 supplies the prediction result or prediction results to the system evaluator 20 so that inside system evaluator 20 a comparison for estimating quality of the prediction can be carried out. The comparison result is then fed back to the modulation signal converter 13”, para. 0106), wherein 
the vehicle comfort metric is determined based on a number of discontinuous predictions of the driving maneuver (“a comparison between the context-based prediction result and the actual behavior of target vehicle A shows a mismatch….The modulation signal converter 13 is configured to obtain from the information output by the system evaluator 20 individual mismatch rates for false negative predictions and false positive predictions”, para. 0109).
SCHMÜDDERICH does not explicitly teach wherein the extent corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or 
an end time of the driving maneuver of the target vehicle.
However, SUN teaches a system and method for real world autonomous vehicle trajectory simulation, comprising:
wherein an extent of a driving maneuver corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or 
an end time of the driving maneuver of the target vehicle (“autonomous vehicle trajectory simulation system 202 can be configured to include or connect with a plurality of trained prediction models 180 used to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario….The plurality of trained prediction models 180 can be parameterized models, which may be configured or trained using either (or both) real-world input provided by the data collection system 201 or randomized variables….In some implementations, the trained prediction models 180 may include modeling of the transport time delay between a stimulus and the simulated driver's control response. In some implementations, this delay may represent the time necessary for the driver to sense a stimulus, process it, determine the best corrective action, and respond”, para. 0022, see also para. 0003-0004).
All the components are known in SCHMÜDDERICH and SUN. Both teach models configured to improve occupant comfort, wherein the models are updated based on a comparison between an extent of a driving maneuver and a prediction of the driving maneuver. SUN further teaches wherein the extent comprises a start time of the driving maneuver (“driver's control response”, para. 0022). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of SCHMÜDDERICH with the teachings of SUN such that the “observed behavior of the target vehicle A” (para. 0105) of SCHMÜDDERICH corresponds to the time of the driver’s response (para. 0022), as taught by SUN. The motivation for doing so would be “for the purpose of establishing a traffic simulation with high fidelity” and “[t]o eliminate the gap between simulated trajectories and actual trajectories of vehicles driven by human drivers under a similar situation” (para. 0004), as taught by SUN. 

Regarding claim 18, SCHMÜDDERICH teaches an apparatus for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle (“The invention also regards a respective driver assistance system executing such method, a vehicle including such driver assistance system as well as the program storage medium and a respective program”, para. 0003), the apparatus comprising: 
at least one interface configured to: 
obtain information related to an extent of the driving maneuver of the target vehicle (“Data 10 relating to the traffic environment may also be acquired from sources such…any other interface to external or internal (on-board) sources for individual information elements of the traffic environment of the host vehicle”, para. 0034, “FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle)…As shown in FIG. 1 data 10 related to (or describing) a traffic environment of the host vehicle is acquired from one or more sensors, 6.1, 6.2, 6.3”, para. 0033, “data 10 containing the information about the traffic environment of the ego vehicle E is supplied to the prediction system 2. In addition the data 10 is supplied to memory 18 so that the observed behavior of the target vehicle A is known to the system”, para. 0105, see “target object vehicle”, Fig. 2 and Fig. 4, see also “actual trajectory”, para. 0112-0113);
obtain information related to the prediction of the driving maneuver of the target vehicle (“FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle) and including a global scene context (GSC) unit 3”, para. 0033, see also “predicted trajectory”, para. 0113); and 
a computation module configured to: 
determine the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the extent of the driving maneuver and the prediction of the driving maneuver (“a mismatch between the real behavior and the predicted behavior is determined”, para. 0105, “a comparison between the context-based prediction result and the actual behavior of target vehicle A shows a mismatch”, para. 0109, “On the other side the prediction system 2 supplies the prediction result or prediction results to the system evaluator 20 so that inside system evaluator 20 a comparison for estimating quality of the prediction can be carried out. The comparison result is then fed back to the modulation signal converter 13”, para. 0106, see “computer” of claim 17 and Fig. 1), wherein 
the vehicle comfort metric is determined based on a missed prediction of the driving maneuver (“modulation signal converter 13 is configured to obtain from the information output by the system evaluator 20 individual mismatch rates for false negative predictions and false positive predictions”, para. 0109, see also “not predicted lane changes (false negatives in general)”, para. 0115). 
SCHMÜDDERICH does not explicitly teach wherein the extent corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or 
an end time of the driving maneuver of the target vehicle.
However, SUN teaches a system and method for real world autonomous vehicle trajectory simulation, comprising:
wherein an extent of a driving maneuver corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or 
an end time of the driving maneuver of the target vehicle (“autonomous vehicle trajectory simulation system 202 can be configured to include or connect with a plurality of trained prediction models 180 used to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario….The plurality of trained prediction models 180 can be parameterized models, which may be configured or trained using either (or both) real-world input provided by the data collection system 201 or randomized variables….In some implementations, the trained prediction models 180 may include modeling of the transport time delay between a stimulus and the simulated driver's control response. In some implementations, this delay may represent the time necessary for the driver to sense a stimulus, process it, determine the best corrective action, and respond”, para. 0022, see also para. 0003-0004).
All the components are known in SCHMÜDDERICH and SUN. Both teach models configured to improve occupant comfort, wherein the models are updated based on a comparison between an extent of a driving maneuver and a prediction of the driving maneuver. SUN further teaches wherein the extent comprises a start time of the driving maneuver (“driver's control response”, para. 0022). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of SCHMÜDDERICH with the teachings of SUN such that the “observed behavior of the target vehicle A” (para. 0105) of SCHMÜDDERICH corresponds to the time of the driver’s response (para. 0022), as taught by SUN. The motivation for doing so would be “for the purpose of establishing a traffic simulation with high fidelity” and “[t]o eliminate the gap between simulated trajectories and actual trajectories of vehicles driven by human drivers under a similar situation” (para. 0004), as taught by SUN. 

Regarding claims 19, 23, and 27, SCHMÜDDERICH further teaches wherein the vehicle comfort metric is further determined based on an overlap between the driving maneuver and the prediction of the driving maneuver (“the real development of the traffic situation can be analyzed with respect to its matching to the prediction result”, para. 0042, “optimization is basically a comparison of predictions results that are calculated in the modulation signal converter 13 on the basis of different parameter sets with the actual trajectory of the target vehicle A so that the parameter set on which the best match prediction result is based can be used for further predictions in the prediction system unit 2”, para. 0115).

Regarding claims 20 and 26, SCHMÜDDERICH further teaches wherein the vehicle comfort metric is further determined based on a number of discontinuous predictions of the driving maneuver (“a comparison between the context-based prediction result and the actual behavior of target vehicle A shows a mismatch….The modulation signal converter 13 is configured to obtain from the information output by the system evaluator 20 individual mismatch rates for false negative predictions and false positive predictions”, para. 0109).

Regarding claims 21 and 24, SCHMÜDDERICH further teaches wherein the vehicle comfort metric is further determined based on a missed prediction of the driving maneuver (“modulation signal converter 13 is configured to obtain from the information output by the system evaluator 20 individual mismatch rates for false negative predictions and false positive predictions”, para. 0109, see also “not predicted lane changes (false negatives in general)”, para. 0115).

Regarding claims 22 and 25, SUN further teaches wherein the vehicle comfort metric is further determined based on a delay between a start of the driving maneuver and a first prediction of the driving maneuver (“autonomous vehicle trajectory simulation system 202 can be configured to include or connect with a plurality of trained prediction models 180 used to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario….The plurality of trained prediction models 180 can be parameterized models, which may be configured or trained using either (or both) real-world input provided by the data collection system 201 or randomized variables….In some implementations, the trained prediction models 180 may include modeling of the transport time delay between a stimulus and the simulated driver's control response. In some implementations, this delay may represent the time necessary for the driver to sense a stimulus, process it, determine the best corrective action, and respond”, para. 0022, see also para. 0003-0004).
SUN further teaches wherein the model is further trained based on a delay between a start of the driving maneuver and a first prediction (“time delay between a stimulus and the simulated driver's control response”, para. 0022). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of SCHMÜDDERICH with the teachings of SUN such that the “quality of the prediction” (para. 0106) of SCHMÜDDERICH is determined based on a “transport time delay” (para. 0022), as taught by SUN. The motivation for doing so would be “for the purpose of establishing a traffic simulation with high fidelity” and “[t]o eliminate the gap between simulated trajectories and actual trajectories of vehicles driven by human drivers under a similar situation” (para. 0004), as taught by SUN. 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666